Quinn, Chief Judge
(concurring):
I concur generally with the principal opinion, but I also have the same reservations as Judge Brosman regarding Part IY which discusses Article 31 of the Uniform Code of Military Justice. Moreover, I believe it imperative to express a word of caution to the military authorities in this matter. The accused has been absolved of legal responsibility for a homicide and a number of aggravated assaults because of his mental condition at the time of his acts. According to the medical testimony, alcohol can precipitate in the accused a dissociative reaction of sufficient force to cause him to be dangerous. Potentially, therefore, the accused is a menace to society. He should be given a complete psychiatric examination, and if necessary appropriate treatment. In any event, on his separation from the service, the proper state and local authorities should be notified of his condition. See 18 USC §§ 4241, 4243; D. C. Code, Title 24, § 24-301 (1951 ed); SR 600-440-1, June 7, 1949.